NOTICE OF ALLOWANCE

Acknowledgements

1.	This notice of allowance addresses the request for continued examination (“RCE”) in continuation reissue U.S. Application No. 15/712,902 (“instant application”).  Examiners find the actual filing date of the instant application is Sept. 22, 2017. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 7,957,062, (“‘062 Patent”) issued Jun. 7, 2011 and filed on Feb. 5, 2008 as U.S. Application No. 12/026,434 (“434 Application”), titled “POLARIZING ELEMENT AND LIQUID CRYSTAL PROJECTOR”.
3.	The instant application is a continuation of RE46,560 filed on Jul. 31, 2015 and issued on Sep. 26, 2017 (hereafter “R2”). RE46,560 is a continuation of RE45,642 filed on Jun. 7, 2013 and issued on Aug. 4, 2015 (hereafter “R1”).
4.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘062 Patent.
5.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘062 Patent.
6.	The ‘062 Patent issued with claims 1-11 (“Patented Claims”). The claim amendments filed March 8, 2021 ("MARCH 2021 CLAIM AMENDMENTS") are grouped as follows:
Claims 12-27;
Claim 28
Claim 29.
Priority Claims
7.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to U.S. App. No. 12/026,434 filed on Feb. 5, 2008.
8.	Examiners find the instant application claims foreign priority to JP 2007-026348 filed on Feb. 6, 2007 and JP 2007-170585 filed on Jun. 28, 2007.
9.	Because the instant application claims domestic priority to the ‘434 Application, the presumed effective U.S. filing date of the instant application is Feb. 5, 2008.
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Remarks filed March 8, 2021
Reissue Declaration Error Description
11.	Examiners find the reissue error description provided in the Supplemental Remarks filed March 17, 2021 is sufficient to overcome the rejection for a defective declaration (see Supplemental Remarks, pgs. 7-8).
Allowable Subject Matter
12.	Claims 12-27, 28, and 29 are allowed.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. 
Signed:

 /DEANDRA M HUGHES/ Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                       
                                                                                                                                                                                                 Conferees:

/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992